Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/102008 filed on November 23, 2021. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 7, 8, 11, 13, 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10846177. Although the claims at issue are not identical, they are not patentably distinct from each other because after an inspection or the claims on the instant application a person of ordinary skill in the art would concluded that the claim invention of the instant application is an obvious variant of the parent patent. That is, both claimed inventions are directed to the generation and management of data capsules with almost identical steps. Wherein the main different between the two is the addition of a vendor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 11, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliba (US 7,487,323) in view of Saliba'640 (US 2004/0044640); further in view of Bracewell (US 7,353,266); and still further in view of Webb (US 2016/0048645).
Regarding claim 1, Saliba teaches a non-transitory computer-readable storage medium storing computer executable instructions that when executed by a computer control the computer to perform a method, the method comprising: 
generating a self-describing logical data storage capsule of the self-describing logical storage capsules on a first data storage device, and where the data storage capsule has a defined size [receive data 104 from host 102, then place 104 into a logical data capsule 108, which is then stored in data storage media 110, 112 ; 
assigning a globally unique identifier (ID) of a plurality of globally unique IDs for the plurality of intermediaries to the data storage capsule [each logical data capsule 108 is assigned a unique capsule number (c4 L4, and Field 202 on FIG. 2)]; and 
storing data in the data storage capsule, where the data stored in the data storage capsule is smaller or equal to the defined size of the data storage capsule [logical data capsule 108 has a defined size, which can be larger than the size of data 104 (c3 L15-20)].
Saliba, however, does not explicitly teach wherein the above steps are performed at a vendor of self-describing data storage capsules for a plurality of intermediaries and where the data storage capsule employs a logical cylindrical recording format; and associating the globally unique ID with a user for a first intermediary of the plurality of intermediaries.
On the one hand, U.S. patent application Ser. No. 10/856,970 (PGPub 2005/0038954, the entire content of which is incorporated herein by reference in Saliba) discloses that regardless of the similarities or differences in tablet format and size, the policy processor may convert data, received from a host, to one or more tablets (i.e. capsules) in a tablet format for storage on either the first or second storage medium [¶0010].
On the other hand, Saliba'640 discloses the logical cylindrical recording format. Saliba‘640 further discloses that conventional formats bases on tracks and sectors [¶0005], or based on continuous streams [¶0006], or serpentine patterns [¶0007] have 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the logical cylindrical recording (LCR) format as the capsule recording format. The combination would have be obvious because a person of ordinary skill in the art would know to use the LCR format as the capsule recording format instead of other conventional formats that can produce access delays.
Bracewell, when addressing the issue of facilitating remote access of an application available via a stateless protocol, discloses a system 10 for managing state, and/or user, information associated with an application 20 accessed via a stateless protocol 22 is illustrated; wherein the application can be, for example, database programs [c7 L24-30]. Bracewell further discloses that the application 20 may be accessed by a remote user employing a browser 40 (e.g. Internet Explorer); wherein the browser 40 and the server 30 may communicate via the stateless protocol 22 [c7 L55-60]. 
Bracewell further teaches associating the globally unique ID with a user [at step 340, a GUID is created and assigned to the user context object of step 330; and at step 350, initial user information is cached in the user context object of step 330, which can be addressed in part by the GUID of step 340 (c12 L65-c13 L5 and FIG. 7); wherein the user context manager process 610 may also receive information from an operating system 620 and an application 630; wherein the operating system 620 can, for example, store a security identifier 622 (SID) and send the SID 622 to the user context manager . 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use user context information including generating security based on username and password combination to provide access to the web-based applications and resources such as Saliba's capsule as disclosed Bracewell. The combination would have be obvious because a person of ordinary skill in the art would know to use the known technique of user authentication to enable secure access of data (i.e. capsule stored information) by a user.
Finally Webb discloses a system for maintaining and processing proprietary or sensitive data using an application implemented in a split/hybrid-cloud system are described [abstract]; that provides a content and logic capsule, which the healthcare provider can deliver to one or more local computing environments [¶0006]. Webb further discloses a configuration capsule 110 is generated for a healthcare provider using data stored within the application database 106 and the multi-customer database 108; wherein upon generation, the configuration capsule 110 is communicated from the cloud environment 102 to the relevant healthcare provider's local execution environment 122 [¶0017]; wherein integrated content may be sourced by a third party vendor and provided to healthcare providers en masse [¶0006].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a third party vendor and cloud environment manager to generate and manage (assigning, associating and storing) capsules for computer system of healthcare providers as disclosed in Webb. The 
As such the combination Saliba/Saliba'640/Bracewell/Webb teaches a vendor of self-describing data storage capsules [a cloud environment 102, which may be provided by a vendor such as AMAZON®, GOOGLE®, APPLE®, MICROSOFT®, and OPTUM®, for example; ¶0016 on Web] for a plurality of intermediaries [healthcare providers; ¶0006 on Webb].
Regarding claim 5, Saliba/Saliba'640/Bracewell/Webb teaches the non-transitory computer-readable storage medium of claim 1, where the first data storage device is a disk drive, a tape drive, a solid state device (SSD), a random access memory (RAM), or a shingled magnetic recording (SMR) device [data storage medium 110 can be a hard disk, optical disk, magnetic tape, etc.; c2 L55-60 on Saliba].
Regarding claim 9, Saliba/Saliba'640/Bracewell/Webb teaches the non-transitory computer-readable storage medium of claim 1, where the first intermediary employs the user [the user interface 126 is specially configured to provide rule creation; wherein a user may create their own claim analysis rules via tools provided by the user interface 126; ¶0027 on Webb].
Furthermore, while Webb is silent regarding the employees of the healthcare provide; any person of ordinary skill in the art would reasonably understand that a user of the services provided to the healthcare providers (i.e. cloud services) can be an employee of said healthcare provided. Therefore, it would have been obvious to a person of ordinary 
Regarding claim 10, Saliba/Saliba'640/Bracewell/Webb explicitly teach all the claim limitations except for the non-transitory computer-readable storage medium of claim 1, where the first intermediary is a system administrator for the user.
On the other hand, all computer systems require administration. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an administrator on the healthcare provider to administer the computer systems connected to the cloud services provided by Saliba/Saliba'640/Bracewell/Webb. The combination would have be obvious because a person of ordinary skill in the art would understand that without a trained administrator a computer system can degrade to the point of become unavailable.
Regarding claims 11, 15, 19 and 20; these claim(s) limitations are significantly similar to those of claim(s) 1, 5, 9 and 10; and, thus, are rejected on the same grounds.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliba in view of Saliba'640; further in view of Bracewell; and further in view of Webb; and still further in view of Ranade (US 2012/0089781).
Regarding claim 2, Saliba/Saliba'640/Bracewell/Webb teaches the non-transitory computer-readable storage medium of claim 1, the method comprising:
generating, on the first data storage device, a self-describing logical data storage vessel [vessel 502 on FIG. 5; and c6 L30 on Saliba]; and
grouping a plurality of data storage capsules into the logical data storage vessel, where members of the plurality of data storage capsules are stored on the first data storage device.
However, Saliba/Saliba'640/Bracewell/Webb does not explicitly teach assigning a vessel identifier (VID) to the data storage vessel.
Ranade, on analogous art, explicitly teaches that the storage cloud 115 is an object based store; wherein data objects stored in the storage cloud 115 may have any size, ranging from a few bytes to the upper size limit allowed by the storage cloud [¶0023]. Ranade further teaches that the cloud storage appliance 110 includes a translation map 135 that maps the names of the data (e.g., file names or block names) that are used by the client 105 into the names of data chunks that are stored in the storage clouds 115 [¶0031]. Finally, Ranade discloses that the cloud files have a cloud file format, includes a directory that identifies where in the cloud file each compressed data chunk is located, the sizes of the data chunks, and/or the number of compressed data chunks in the cloud file; and each cloud file may have a unique identifier [¶0044].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to assign a unique identifier to the vessels of Saliba/Saliba'640; and to further migrate the vessels in the same fashion as the capsules as disclosed Ranade. The combination would have be obvious because a person of ordinary skill in the art would know the known technique of associating unit identifiers with the cloud files (e.g. vessels) for more efficient handling of data in the cloud.
12; these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.
Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliba in view of Saliba'640; further in view of Bracewell; and further in view of Webb; and still further in view of Saliba’954 (US 2005/0038954).
Regarding claim 3, Saliba/Saliba'640/Bracewell/Webb explicitly teach all the claim limitations except for  the non-transitory computer-readable storage medium of claim 1, the method comprising: dynamically selecting an error correcting (EC) approach based, at least in part, upon a property of the first data storage device, a property of a second data storage device to which the data storage capsule will be migrated, or a property of the data storage capsule, and storing the data storage capsule using the selected EC approach.
Saliba'954, on analogous art, teaches dynamically selecting an error correcting (EC) approach based, at least in part, upon a property of the first data storage device, a property of a second data storage device to which the data storage capsule will be migrated, or a property of the data storage capsule [the tablet (e.i. capsule) could be initially stored with a lower level of data protection to save space in the first storage device, and subjected to further error correction coding during transfer with more ECC information stored in the tablet in the second storage device; ¶0033-35], and
storing the data storage capsule using the selected EC approach [ECC field 310; ¶0024 and FIG. 3].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to dynamically select the level of data 
Regarding claim 4, Saliba/Saliba'640/Bracewell/Webb/Saliba'954 explicitly teach all the claim limitations except for the non-transitory computer-readable storage medium of claim 3, where the EC approach is a hybrid rateless Reed-Solomon error correcting approach or a fountain code error correcting approach.
On the other hand, fountain codes (or rateless erasure codes) are a well-known and understood state of the art error correcting codes. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use one such state of the art error correcting code (e.g. fountain code or Reed-Salomon code). The combination would have been obvious because a person of ordinary skill in the art would know to simply substitute of one known element for another to obtain predictable results.
Regarding claim 13 and 14; these claim(s) limitations are significantly similar to those of claim(s) 3 and 4; and, thus, are rejected on the same grounds.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliba in view of Saliba'640; further in view of Bracewell; and further in view of Webb; and still further in view of and still further in view of Krishnaprasad (US 2007/0208744).
Regarding claim 6, Saliba/Saliba'640/Bracewell/Webb explicitly teach all the claim limitations except for the non-transitory computer-readable storage medium of claim 1, where the globally unique ID is a uniform resource locater (URL).

On the other hand, Krishnaprasad, when addressing issues regarding secure searching across an enterprise, teaches that documents typically are indexed to have the document contents and metadata including information such as the URL; wherein when doing a typical search the user will want to receive URLs in a returned browser page as each URL will direct the user to the appropriate application page, site, application, etc. [¶0161].
Krishnaprasad further teaches that a query application can respond to certain queries with information that is relevant to those queries; e.g.  in the form of link(s) or the actual data content [¶0169]. Krishnaprasad further shows an example wherein if a user (i.e. human) is searching for directory information of a person and enters (dir xyz) as a query, a suggested content provider like Aria could return a URL pointing to the directory page for user xyz or can simply return all contact information of that person ( e.g., email address, phone numbers etc.) and the query application can render this information in the search page along with the result list [¶0169]. What’s more suggested links provide a way to associate a specific fixed URL with a query token, whereby if a user enters a query which contains the specified token, the associated URL is returned along with the search hit list [¶0170]. Wherein a query application layer can be used to authenticate an end user, authorize the user, and perform the actual search; wherein a custom application then can take care of authentication of the user (login); wherein the custom application 
Krishnaprasad further still teaches that at query time, there then can be a callback mechanism used to dynamically manipulate the generic URL to a URL that is specific to the user making the query. In this way, when the query or search results are returned to the user, the user receives links that are active and valid for that particular user, directing the user to the appropriate site, application, etc. [¶0162].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to where the globally unique ID is a uniform resource locater (URL) [return a URL pointing to the queried information as tough by Krishnaprasad on ¶0169; wherein user receives links that are active and valid for that particular user, directing the user to the appropriate site, application, etc. ad though by Krishnaprasad on ¶0162]. The combination would have be obvious because a person of ordinary skill in the art would know to use URL (web links) to access cloud services and other information and services that are available through the web.
Regarding claim 16; these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and further amended to overcome the prior double patent rejection of these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132